Braley, J.
Upon their face the policies which are in the standard form required by R. L. c. 118, § 60, purport to set forth the full provisions of the contract. The defendant endeavors to avoid payment of the loss which has accrued by showing that the building insured either became vacant for more than thirty days before the fire by the removal of the owner without its written or printed assent, or was left under such conditions as materially to increase the risk. Although completed as a structure, the building when burned never had been occupied as a residence, and at the date of insurance was in process of erection. The local agent of the company by whom the policies were issued was informed by the plaintiff of these general conditions, and that it was his purpose not to occupy the house as a home until a time which was subsequent to the fire, but this knowledge was not otherwise communicated to the defendant.
*368In the list of prohibited risks which it furnished to its agents “unoccupied buildings” were included, but the exception to a refusal to rule that the agent was thus prohibited from insuring the plaintiff’s building calls for no comment, as a new building in process of construction cannot be so classified. But the plaintiff, in dealing with a local agent who was authorized to issue policies and collect premiums was required to take notice that by their terms the scope of his authority did not include the power orally to change the clause of the contracts relating to vacancy. Harrison v. City Ins. Co. 9 Allen, 231. Kyte v. Commercial Union Assur. Co. 144 Mass. 43, 46. Harnden v. Milwaukee Mechanics’ Ins. Co. 164 Mass. 382, 386. Any modification or alteration of this nature could be made only with the written or printed assent of the insurer. Worcester Bank v. Hartford Ins. Co. 11 Cush. 265. Northern Assur. Co. v. Grand View Building Assoc. 183 U. S. 308.
Neither could they thus be changed if put upon the ground of waiver arising impliedly from the actual situation of the premises at the time the policies were issued, communicated to him by the plaintiff, but of which the agent independently might have been found to have had knowledge, for this provision referred to a possible future, and not a present use of the property. Batchelder v. Queen Ins. Co. 135 Mass. 449.
As the agent had no authority to assure the plaintiff that the defendant would not insist upon a strict compliance, he could not, under the doctrine of waiver invoked by the plaintiff, either by assent in words or by conduct, alter or surrender this contractual right of his principal, if it is found to have any application in the present case. Stone v. Howard Ins. Co. 153 Mass. 475, 480, 481, and cases there cited. Metropolitan Coal Co. v. Boutell Transportation & Towing Co. 185 Mass. 391, 397.
Having been, however, regularly issued, duly accepted, and the premiums paid, the contracts of insurance became binding upon the company, and the remaining questions are, whether there has been a breach of this particular condition, or an unauthorized increase of risk, either of which would be sufficient to avoid them.
The defendant contends that treating the physical presence of *369the mechanics under the permits as a sufficient compliance to satisfy the requirement as to occupancy, yet after they left as the house remained empty and unfurnished for more than thirty days before the fire, the issuance of the permits should be held to have the same modifying effect upon the contracts as the words “ permission to remain vacant thirty days without prejudice,” found in the policy construed in Newmarket Savings Bank v. Royal Ins. Co. 150 Mass. 374, 376. But the qualifying phrase there used had reference to and was directly connected with the condition relating to vacancy, and upon combining the two they were held in effect to constitute an agreement to insure the property as unoccupied for a period of thirty days, after the expiration of which it was to be treated as being within the clause relating to unoccupancy.
The permission given the plaintiff here was “ for mechanics to work in and about the insured premises thirty days from date ”, and evidently was designed to prevent a forfeiture which otherwise might arise under the provision as to increase of risk set forth in the body of the policies, where it is said that if without the printed or written consent of the company, “the situation or circumstances affecting the risk shall ... be so altered as to cause an increase of such risks,” they shall become void. Luce v. Dorchester Ins. Co. 105 Mass. 297, 301.
The burden was on the defendant strictly to prove an avoidance of its liability by showing that the acts of the plaintiff in connection with the insured property amounted to a removal from the house, and produced a forfeiture. Ferguson v. Union Ins. Co. 187 Mass. 8, 14. Hitchcock v. Northwestern Ins. Co. 26 N. Y. 68. Orrell v. Hampden Ins. Co. 13 Gray, 431, 434. Butternut Manuf. Co. v. Manufacturers' Ins. Co. 78 Wis. 202.
No doubt there is a sound practical distinction recognized in the community between a house that becomes merely unoccupied for a longer or shorter period, though fitted and furnished as a domicil, and one that becomes vacant by the removal of the furniture, and departure of the owner. Herrman v. Adriatic Ins. Co. 85 N. Y. 162. The words, “become vacant by the removal of the owner or occupant,” on which the defendant so strongly relies, have received judicial construction by this court in Johnson v. Norwalk Ins. Co. 175 Mass. 529, 531, where it is *370held that in accordance with this common understanding “ they refer to a permanent removal and entire abandonment of the house.”
But the house is not described either as occupied or unoccupied, and there being no warranty or presumption of either present or future occupation, parol evidence that it was in process of erection, and hence could not be inhabited in the sense of being a residence until completion did not contradict the written instrument, and was admissible. Westfield Cigar Co. v. Insurance Companies, 165 Mass. 541, 545. See Blood v. Howard Ins. Co. 12 Cush. 472; King Brick Manuf. Co. v. Phœnix Ins. Co. 164 Mass. 291, 294; Mead v. Phenix Ins. Co. 158 Mass. 124, 125.
The burden was on the plaintiff to prove that the building burned was a dwelling house, and it was open to the defendant to show that it was something else, and hence uninsured. Thomas v. Commercial Union Assur. Co. 162 Mass. 29, 34.
If it then had appeared that the defendant intended to insure one kind of a building which the plaintiff had described, and the building burned was not of that class there would have been no meeting of the minds of the parties and therefore no contract. Goddard v. Monitor Ins. Co. 108 Mass. 56.
In describing the designated premises as a dwelling house when taken in connection with his representations, which because they are material under B. L. c. 118, § 21, are incorporated though not expressed in the policies, all that the plaintiff undertook to perform was that when occupied the building should be used for this purpose. Ring v. Phœnix Assur. Co. 145 Mass. 426, 429. Cumberland Valley Mutual Protection Co. v. Douglas, 58 Penn. St. 419.
It could have been found by the jury that it was not inaccurate to describe the house as within the class commonly designated as dwelling houses equally when in process of erection as well as when finished, and that there was no misunderstanding concerning the identity of the subject matter, even if a more technically accurate description would have been “a dwelling house now in process of erection which upon completion, and when ready for occupancy will be occupied by the insured.” See Royal Ins. Co. v. Lubelsky, 86 Ala. 530.
*371While not conceded by the defendant, no satisfactory reason has been advanced whereby in the ordinary course of human affairs it can be said that the plaintiff has removed from a residence he never had furnished or inhabited, although legally in his possession and subject to his direct supervision, being built on his homestead lot.
Indeed, it would be a contradiction of terms, if not absurd to say that the house ever became vacant by the bodily removal of the “ owner or occupant.”
Recognizing the practical difficulty of sustaining such an argument, the defendant insists that as matter of law. the premises became vacant within the meaning of the policies, and relies upon Wainer v. Milford Ins. Co. 153 Mass. 335, 338, as sustaining the proposition, that in contemplation of the parties removal and subsequent vacancy must be held to have begun at the expiration of the permits.
In that ease although the policy was dated January 23, 1889, the dwelling house was not occupied between that date and April 1, 1889, and it was said that, “if the policy was in force from its date, it was therefore rendered void.” But it was not necessary to decide this question as the decision turned upon the inquiry as to when the policy took effect, and it was held that it did not become effective by delivery until March 12, 1889. As the fire was on May 12,1889, it would follow that the house had not been vacant for more than thirty days.
This position, moreover, if anything more was meant than to say that the policy was avoided by an increase of risk caused by the vacancy, is not supported by the cases to which reference is there made. Lyman v. State Ins. Co. 14 Allen, 329, 334, turns upon the issue whether the act of the plaintiff had increased the risk under a policy which apparently did not contain any clause as to vacancy. While Kyte v. Commercial Union Assur. Co., ubi supra, also was decided under a policy which provided that it should be void if without the company’s assent the risk was increased, and the remaining authority of Hinckley v. Germania Ins. Co. 140 Mass. 38, rests upon the effect of the act of the assured in keeping a bowling alley and pool table in avoiding a policy for the same reason. This decision, therefore, cannot be considered as decisive of the case now before us.
*372It having been found that when the policies were issued the agent understood that the insured had not occupied, and could not occupy the dwelling house then being built in the sense of living in it as a home for himself and family until finally ready for occupancy, the clause relating to unoccupancy of the insured premises, as no change appears to have taken place, must be construed in connection with these conditions under which the parties entered into their contracts. Germania Ins. Co. v. Klewer, 129 Ill. 599.
Even after substantial completion, and while waiting for the necessary addition of some form of service by which water could be supplied it cannot be said that, never having been inhabited by him the house had become vacant because the owner removed therefrom, for such a subsequent condition upon the facts here found manifestly becomes inapplicable. Ring v. Pœenix Assur. Co., ubi supra. Newmarket Savings Bank v. Royal Ins. Co., ubi supra, at page 376, and cases there cited. Commercial Ins. Co. v. Spankneble, 52 Ill. 53, 60. Alexander v. Germania Ins. Co. 66 N. Y. 464. Philadelphia Tool Co. v. British American Assur. Co. 132 Penn. St. 236. Woodruff v. Imperial Ins. Co. 83 N. Y. 133.
There is a further provision that any increase of the risk by the act and with the consent of the plaintiff avoids them. But the question whether allowing the house to remain vacant after the mechanics left increased the hazard of its taking fire was an issue of fact under the circumstances shown by the evidence offered by the plaintiff of his supervision and care, and which was admissible for this purpose, although the defendant finally did not ask to go to the jury on this branch of its defence. Allen v. Massasoit Ins. Co. 99 Mass. 160. Luce v. Dorchester Ins. Co. 105 Mass. 297. Powers v. Guardian Ins. Co. 136 Mass. 108, 110.
A portion of the evidence to the admission of which the defendant excepted related to the laying in the street by the town of a water pipe with which the house was to be connected, and for which the plaintiff’s application to the water board was pending at the date of the fire. This was accompanied by further proof that at the time the insurance was effected under the first policy the agent was informed that the plaintiff’s pur*373pose was not to occupy the house until arrangements had been made for supplying it with water, and also that he knew this service could not be provided until a date subsequent to its destruction.
It is now urged that the defendant was prejudiced by the admission of this, as well as other testimony that the plaintiff dug trenches on his land for the pipes, and that the pipe in the street could not be laid unless the town at its annual meeting voted an appropriation, but the evidence cannot be said to have been wholly irrelevant as it had some tendency to support the plaintiff’s narrative of his original statements to the agent when obtaining the insurance, and to show that they were not an afterthought.
By the sixth request the defendant in substance asked for a ruling that upon all the evidence the action could not be maintained, and this having been refused it now further contends that compliance with the precedent condition of submitting the amount of loss to arbitration not having been shown, nor its waiver pleaded, the suit is prematurely brought. Lamson Consolidated Store Service Co. v. Prudential Ins. Co. 171 Mass. 433.
There is, however, not the slightest suggestion in the record that in any form this question was raised, or even alluded to at the trial, and the parties evidently proceeded upon other and distinct issues which are presented by the report.
If the defendant had considered the declaration insufficient for want of proper averments as to this clause in the policies it might have demurred. Lamson Consolidated Store Service Co. v. Prudential Ins. Co., ubi supra. Instead of doing so it filed an answer containing a general denial, with other specific defences to which reference already has been made, so that after proof of the making of the contracts, and the loss of the insured property by fire, the case was tried on two questions: whether the premises had become vacant within the meaning of the policies, or the risk had been increased.
It plainly appears that the defendant did not, either by a direct request for a specific ruling, or by any form of pleading, explicitly raise the question which it now endeavors to present, and the ruling requested must have been understood by the pre*374siding judge as relating solely to the issues presented and the evidence which had been introduced, and not as including a defence which was not only undisclosed, but which might have been definitely pleaded. If either course had been adopted the plaintiff undoubtedly would have been afforded an opportunity to amend, but in going to trial upon pleadings which in terms did not raise this question, and by the course pursued up to the time when the case was submitted to the jury, the defendant must be deemed to have waived its right to set up this defence. Edwards v. Carr, 13 Gray, 234, 238. Goodnow v. Hill, 125 Mass. 587. Tilden v. Greenwood, 149 Mass. 567. Lyon v. Prouty, 154 Mass. 488. Fairman v. Boston Albany Railroad, 169 Mass. 170. Oulighan v. Butler, 189 Mass. 287.
By the terms of the report the order must be,

Verdict to stand.